PLATT, District Judge.
Frank H. Mason filed a petition in this court in September of this year, alleging that he was a marine in*969surance broker in New Haven, and on January 5, 1010, at the request of Michael J. Connolly, owner of the scow or barge Mame, placed insurance upon her for $1,500; that the premium thereon, which was $67.50, which he had paid to the insurance company, was still due and owing from the owner to him. He thereupon prayed process in rem against the Marne, which was granted, and such proceedings were had that the proceeds derived from the sale are now in the registry of the court, less the marshal’s fees, which have been duly paid.
Michael J. Connolly, the owner of the Mame, has since beedme a voluntary bankrupt in the Massachusetts court, and O. Weld Richardson has been elected trustee of his estate. Said trustee has filed exceptions to said petition and libel, setting up in effect that the same does not present a cause of action in rem against the Mame, and that the petitioner is not entitled in this court to the relief sought.
The exceptions raise squarely the issue whether or not a lien attaches to a vessel for the premiums paid by a broker upon a contract of insurance obtained at the request of the owner. The English rule is undoubtedly tó that effect, and the tendency in this country was for a time in the same direction. See The Dolphin, Fed. Cas. No. 3,971. Since the Dolphin decision, however, the weight of authority, as well as the reason of the case, appears to lead directly to the opposite conclusion. In this circuit the decision of then District Judge Cexe (In re Ins. Co. of Penn., 22 Fed. 109), affirmed by Circuit Judge Wallace (21 Fed. 559), is so forceful and compelling as to make it unnecessary for this court to give the matter further attention.
The exceptions are sustained, and the petition ought to be dismissed.